     Case 1:21-cv-00570-DAD-HBK Document 13 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOHN TROTTER,                         Case No. 1:21-cv-00570-DAD-HBK
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13            v.                                        PETITION
14    SUPERIOR COURT OF CALIFORNIA,                     (Doc. No. 11)
      CALAVERAS COUNTY,
15
                         Respondent.
16

17

18           Petitioner Christopher John Trotter is a state prisoner proceeding pro se and in forma

19   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22           On June 22, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that the pending petition be dismissed for failure to exhaust his claim for relief by

24   presenting them to the highest state court. (Doc. No. 11.) The pending findings and

25   recommendations were served on petitioner at his address of record and contained notice that any

26   objections thereto were to be filed within twenty-one (21) days of service. (Id. at 4.) Petitioner

27   filed timely objections on June 30, 2021. (Doc. No. 12.)

28   /////
                                                       1
     Case 1:21-cv-00570-DAD-HBK Document 13 Filed 09/07/21 Page 2 of 3


 1           In his objections, petitioner asserts that he was advised by his appellate attorney to file a

 2   petition for writ of habeas corpus following the conclusion of his state court appeal. (Id. at 1.)

 3   Petitioner also reiterates his argument that he is being denied certain time credits to which he is

 4   entitled. (Id.) Neither of these arguments address the fact that petitioner failed to exhaust his

 5   claim because he did not seek review of his claim by the California Supreme Court, nor that

 6   petitioner’s sole claim for relief is now procedurally barred because his petition for review was

 7   due to be filed in the California Supreme Court no later than April 7, 2021. (See Doc. No. 11 at

 8   2–3.) As such, petitioner’s objections are unpersuasive.

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

11   objections, the court concludes that the findings and recommendations are supported by the

12   record and by proper analysis.

13           Having determined that petitioner is not entitled to habeas relief, the court now turns to

14   whether a certificate of appealability should issue. A state prisoner seeking a writ of habeas

15   corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an appeal

16   is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28

17   U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds without

18   reaching the underlying constitutional claims, the court should issue a certificate of appealability

19   “if jurists of reason would find it debatable whether the petition states a valid claim of the denial

20   of a constitutional right and that jurists of reason would find it debatable whether the district court
21   was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the

22   present case, the court finds that reasonable jurists would not find the court’s determination that

23   the petition should be dismissed debatable or wrong, or that petitioner should be allowed to

24   proceed further. Therefore, the court declines to issue a certificate of appealability.

25   /////

26   /////
27   /////

28   /////
                                                         2
     Case 1:21-cv-00570-DAD-HBK Document 13 Filed 09/07/21 Page 3 of 3


 1         Accordingly:

 2               1.       The findings and recommendations issued on June 22, 2021 (Doc. No. 11)

 3                        are adopted in full;

 4               2.       The petition for writ of habeas corpus is dismissed;

 5               3.       The court declines to issue a certificate of appealability; and

 6               4.       The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:   September 4, 2021
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
